Citation Nr: 1827045	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-34 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder, and if so, whether service connection is warranted.

3.  Entitlement to service connection for residuals of a left wrist injury.

4.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia, depression, posttraumatic stress disorder (PTSD), alcohol abuse, and cocaine abuse.

5.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) from October 1985 to April 1986 and served on active duty from August to October 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes, in regard to the psychiatric disorder claim, that the Veteran initially requested service connection for schizophrenia and depression.  Thereafter, in an October 2014 VA Form 9 substantive appeal, he claimed service connection for PTSD.  Furthermore, during the period on appeal, the Veteran's post-service VA treatment records reflect that he has been diagnosed with alcohol abuse and cocaine abuse disorders.  Therefore, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), this claim has been recharacterized as service connection for a psychiatric disorder, to include schizophrenia, depression, PTSD, alcohol abuse, and cocaine abuse.

In the October 2014 VA Form 9 the Veteran also indicated that he believes VA erred in performing a procedure on his left wrist.  The Board interprets this allegation as a claim for entitlement to compensation under the provisions of 38 U.S.C. § 1151.  However, this has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).

The Board also notes that the Veteran requested a Board hearing in the October 2014 VA Form 9.  Thereafter, in an August 2016 statement, the Veteran's representative  notified the Board that the Veteran wished to withdraw this request.  Therefore, the Board finds that the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704.

The decision below reopens claims for bilateral knee disorders and addresses the issues of entitlement to service connection for bilateral knee, left wrist, and psychiatric disorders.  The issue of service connection for tinnitus is addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The March 2003 rating decision denied service connection for right and left knee disorders.  The Veteran did not appeal this decision.

2.  Evidence received since the March 2003 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the Veteran's knee claims, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's right knee disorder did not onset during service and is not otherwise related to his service.

4.  The Veteran's left knee disorder did not onset during service and is not otherwise related to his service.

5.  The Veteran's left wrist injury did not occur during service and his residual disorder is not otherwise related to his service.

6.  The Veteran does not have a psychiatric disorder that manifested during service or is related to service.


CONCLUSIONS OF LAW

1.  The September March 2003 rating decision that denied service connection for right and left knee disorders is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Because evidence received since a final rating decision in March 2003 is new and material, the claims of service connection for right and left knee disorders are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for residuals of a left wrist injury have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for a psychiatric disorder have not been met. 38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Claims to Reopen: Right and Left Knee Disorders 

In a March 2003 rating decision, the RO denied the Veteran's claims of service connection for right and left knee disorders.  He was notified of the decision by a letter mailed later in March 2003.  Thereafter, nothing further regarding these claims was received until the present claim to reopen in January 2013.  No new evidence or notice of disagreement (NOD) was received by VA within one year of the issuance of the March 2003 rating decision for that claim.  As the Veteran did not appeal the decision, that rating decision is final for the his right and left knee disability claims.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claims of service connection for right and left knee disorders are reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also June 2009 and April 2012 VA Treatment Records.  The reopened claims are further addressed below.

II. Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, service connection can be established by sufficient evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

Bilateral Knee Disorders

The Veteran contends that he should be service connected for bilateral knee disorders.  In this regard, he reported in an October 2013 statement that he has had two surgeries on his right knee and three surgeries on his left knee.  The RO denied reopening of the Veteran's knee claims in the January 2014 rating decision.  The RO subsequently reopened these claims and adjudicated them on the merits in an August 2014 statement of the case.

The Veteran's service treatment records (STRs) do not contain any reports of, or treatment for, knee symptoms during service.  The Board notes that no separation examination is associated with the Veteran's file.  This is likely due to the nature of his separation from active duty service.

During post-service VA treatment in June 2009, he reported experiencing knee pain and was noted to have had past surgery on both of his knees.  In addition, an April 2012 VA treatment record notes a past history of bilateral knee arthralgia.

The Board finds that the Veteran does not have a right or left knee disorder that was incurred in service or diagnosed within one year of his discharge from service.  In this regard, the Veteran has not asserted that he experienced a right or left knee disorder during service or within one year of his discharge from service.  In addition, there is no other evidence of record indicating a right or left knee disorder during the Veteran's service or diagnosis of such disorder within one year of his discharge.  Furthermore, there is no evidence of a nexus between the Veteran's military service and his current knee disorders.  While the Veteran has not been afforded a VA examination in regard to these claims, the Court of Appeals for Veteran Claims (Court) has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).

Accordingly, the preponderance of the evidence is against the Veteran's claims of service connection for a right and left knee disorders, on both direct and presumptive bases.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for such disorders is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Left Wrist Disorder

The Veteran contends that he should be service connected for residuals of a left wrist injury.  In this regard, he reported in an October 2013 statement that he broke his left wrist, had pins inserted into his wrist to repair it, and that he cannot use his left hand. 

The Veteran's service treatment records (STRs) do not contain any reports of, or treatment for, a left wrist injury.  Post-service VA treatment records show that the Veteran has frequently sought treatment for left wrist pain.

The Board finds that the Veteran's left wrist injury did not occur during service and he did not experience left wrist arthritis within one year of his discharge from service.  In this regard, the Veteran has not asserted that he experienced a left wrist injury during service or residual disability from such injury within one year of his discharge from service.  In addition, there is no other evidence of record indicating that the Veteran injured his left wrist during service or experienced any relevant disorder within one year of discharge.  Furthermore, there is no evidence of a nexus between the Veteran's military service and a current left wrist condition.  While the Veteran has not been afforded a VA examination in regard to his left wrist claim, as noted above, the Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell, 24 Vet. App. 36; Waters, 601 F.3d at 1278-79.

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a left wrist injury, on both direct and presumptive bases.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for such disorder is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Psychiatric Disorder

The Veteran filed a claim for service connection for nightmares and hearing voices in January 2013.  Thereafter, he filed a claim of service connection for schizophrenia and depression in July 2013.  He reported, in an October 2013 statement, that he takes medication and sees psychiatrist for his psychiatric problems.  Subsequently, in his October 2014 VA Form 9 substantive appeal, he reported experiencing PTSD.

The Veteran's service treatment records (STRs) do not contain any reports of, or treatment for a psychiatric disorder.  His post-service VA treatment records reflect that he has been diagnosed with depressive disorder with psychosis, alcohol abuse, and cocaine abuse.  Such records do not contain a diagnosis of schizophrenia or PTSD.

The Board finds that service connection for a psychiatric disorder is not warranted.  In this regard, the Veteran's psychiatric disorders did not manifest during service and are not otherwise related to service.  He has not asserted that he experienced a psychiatric disorder during service or stated how his current psychiatric disorders are related to his military service.  In addition, there is no other evidence of record indicating that the Veteran experienced psychiatric symptoms during service or that his psychiatric disorders are otherwise related to his service.  

Furthermore, the Veteran's psychiatric treatment records do not contain a diagnosis of schizophrenia or PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  While the Veteran has not been afforded a VA examination in regard to his psychiatric claim, as noted above, the Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell, 24 Vet. App. at 36; Waters, 601 F.3d at 1278-79.

In addition, the Board notes that, in regard to the Veteran's diagnosed alcohol abuse and cocaine abuse disorders, VA compensation may not be paid for primary substance abuse disabilities, or for secondary disabilities arising from primary abuse.  See 38 U.S.C. § 105; 38 C.F.R. §§ 3.1, 3.301.  Compensation may be paid for substance abuse that is secondary to, or a symptom of, a service-connected disability, but in this case there is no evidence to suggest that the Veteran's alcohol or cocaine abuse is caused or aggravated by another condition which is related to service.  See 38 C.F.R. § 3.310; see also Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disorder.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for such disorder is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

New and material evidence having been received, the claim of service connection for a right knee disorder is reopened; to this limited extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for a left knee disorder is reopened; to this limited extent only, the appeal is granted.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for residuals of a left wrist injury is denied.

Service connection for a psychiatric disorder, to include schizophrenia, depression, PTSD, alcohol abuse, and cocaine abuse, is denied.


REMAND

The Veteran contends that he has tinnitus due to his military service.  The RO obtained a medical opinion in regard to this claim in January 2014.  The examiner found that the Veteran's tinnitus is less likely than not related to any military noise exposure.  However, while the examiner reviewed the Veteran's STRs, she did not review the rest of his file.  Therefore, this claim is remanded to afford the Veteran a VA examination in regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to obtain an examination or opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination by an appropriate professional to determine the nature and etiology of his tinnitus.  Following a review of the entire claims file, state whether it is at least as likely as not (50 percent probability or greater) that his tinnitus had its onset during active service or is related to any in-service event, disease, or injury.

A detailed rationale for all opinions should be provided.

2.  Thereafter, readjudicate the claim remaining on appeal.  If the claim remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


